



Exhibit 10.2


THIRD AMENDMENT TO AMENDED AND RESTATED
LOAN ORIGINATION AND PARTICIPATION AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN ORIGINATION AND PARTICIPATION
AGREEMENT (“Third Amendment”) is made and entered into as of this 20th day of
May, 2016, by and between AgStar Financial Services, PCA, d/b/a ProPartners
Financial (“ProPartners”), and CHS Capital, LLC, formerly known as Cofina
Financial, LLC (“CHS”).
RECITALS
FIRST: ProPartners and CHS are parties to an Amended and Restated Loan
Origination and Participation Agreement dated September 1, 2011, as amended by a
First Amendment to Amended and Restated Loan Origination and Participation
Agreement dated September 27, 2012 and a Second Amendment to Amended and
Restated Loan Origination and Participation Agreement dated March 22, 2016
(collectively, the “Agreement”), which governs the terms under which ProPartners
will purchase up to a 100% participation interest in certain loans originated by
CHS.
SECOND: The parties hereto have agreed to amend the Agreement in accordance with
the terms and conditions of this Third Amendment.
NOW THEREFORE, in consideration of the foregoing recitals, the agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, ProPartners and CHS hereby agree as
follows:
1.    Amendment to the Agreement.
a.
Section 2.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

2.01
CHS shall originate and make the Loans to Borrowers in accordance with the Loan
Underwriting Criteria, the proceeds of which will be used to finance the
Borrowers’ agricultural production or processing activities. ProPartners shall
then purchase up to a 100% participation interest, or in the case of
Cooperative/Commercial Loans, such portion of such Cooperative/Commercial Loan
offered to ProPartners, from CHS (a “Participation Interest”) in each Loan
(each, a “Participated Loan” and collectively, the “Participated Loans”), in an
aggregate principal amount totaling up to $300,000,000 in accordance with the
terms of this Agreement. Subject to the limitations set forth in this Agreement,
during any period when the outstanding aggregate principal balance of the
existing Participated Loans that are classified as “Tier Rating C” or “Tier
Rating D” pursuant to CHS’ 2014 “Producer Credit & Collection Policies” is less
than 15% of the outstanding aggregate commitment balance of all existing
Participated Loans, ProPartners hereby grants CHS delegated authority to approve
all Loans with a Commitment amount that is less than or equal to $1,000,000 and
to administer ProPartners’ purchase of a Participation Interest in such Loans
(“Delegated Authority Loans”). Each offer to purchase a Participation Interest
(for purchase on the next Purchase Date) of Loans that are not Delegated
Authority Loans shall be extended to ProPartners by delivery to ProPartners of a
true and correct Loan Package with respect to such Loan and ProPartners may, in
its sole discretion,





--------------------------------------------------------------------------------





purchase a Participation Interest in such Loans under the terms of this
Agreement. With respect to all Loans that ProPartners is purchasing a
Participation Interest and all Loans where ProPartners is being offered a
Participation Interest, CHS shall deliver to ProPartners a true and correct list
with respect to each such Loan setting forth the Commitment to the Borrower
thereunder and the amount of any advances CHS has or will have made under each
such Loan as of such Purchase Date, in each case with adequate supporting
documentation of the amount of such advances.
b.
Section 6.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

6.01
ProPartners shall be entitled to receive interest on the outstanding principal
amount of all Participated Loans at a variable interest rate equal to
ProPartners’ cost of funds (as communicated by ProPartners to CHS on a monthly
basis) plus 1%, payable by CHS to ProPartners on each Interest Payment Date as
provided in Section 2.07. In addition, CHS shall pay to ProPartners a commitment
fee equal to 20 basis points of the difference between $300,000,000 minus the
average daily aggregate loan balance outstanding of the Participated Loans for
the then ending calendar quarter, which fee shall be payable on a quarterly
basis on each Interest Payment Date. Any Participated Loan that is a fixed-rate
loan shall bear interest at such fixed rate of interest as agreed by the parties
on a case by case basis. CHS may, in its sole discretion, charge interest rates
under the Participated Loans that are greater or lesser than the interest rate
payable to ProPartners. If CHS charges interest rates that are higher than the
interest rate payable to ProPartners, CHS may retain the excess over the
interest rate payable to ProPartners from payments made to ProPartners. If CHS
charges a lesser rate of interest, CHS will be responsible for paying to
ProPartners the difference between the interest rate charged in the Loan
Documents and the interest rate described in the first sentence of this Section.

c.
Section 7.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:

7.01
CHS hereby absolutely and unconditionally guarantees full payment of all
Participated Loans; provided, however, that for each calendar year, CHS’
guarantee under this Section 7.01 shall be limited to $60,000,000 (the
“Guarantee”); provided, however, that if the aggregate amount of Guarantee
payments made by CHS during any calendar year exceeds $58,000,000, then
ProPartners and CHS shall mutually agree in writing which Participated Loans are
repaid pursuant to any remaining Guarantee payments made by CHS for such
calendar year.

2.    No Other Amendments. Except as expressly amended hereby, the Agreement
shall remain unmodified and in full force and effect.


2

--------------------------------------------------------------------------------





3.    Miscellaneous.
a.
All references in the Agreement to the term “this Agreement” shall hereafter be
deemed to refer to the Agreement as amended by this Third Amendment and as may
be further amended, modified, restated or replaced pursuant to a written
agreement signed by the parties hereto.

b.
This Third Amendment may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.



[signature page follows]


3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 
AGSTAR FINANCIAL SERVICES, PCA,


 
D/B/A PROPARTNERS FINANCIAL
By:
/s/ Shaun P. Miller
Its:
SVP Credit / Chief Credit Officer

                        




                    


 
CHS CAPITAL, LLC
By:
/s/ Eric Born
Its:
Chief Credit Officer

                








4